                                              [Docket Nos. 2 and 9]

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


CORTNEY BELL-PARNELL,

          Plaintiff,
                                      Civil No. 20-20000(RMB/AMD)
     v.

MOUNT LAUREL POLICE DEPARTMENT,            OPINION and ORDER
et. al.,

          Defendants.


BUMB, United States District Judge:

     THIS MATTER comes before the Court upon the filing of an

Amended Complaint by Plaintiff Cortney Bell-Parnell (“Plaintiff”

or “Bell-Parnell”). Plaintiff originally filed his Complaint and

application to proceed in forma pauperis (“IFP”) in December 2020.

[Docket No. 1.] Thereafter, the Court granted Plaintiff’s IFP

application and identified several deficiencies in his pro se

Complaint. [Docket No. 5.] The Court then permitted Plaintiff to

file an Amended Complaint, which he filed three weeks later. For

the reasons stated herein, the Court will dismiss Plaintiff’s

claims against the Mount Laurel Police Department, the Mount Laurel

Police Chief, the Mount Laurel Police Captain, and the Mount Laurel

Police Lieutenant, and instruct the Clerk of Court to file the

Amended Complaint for the remaining claims.
I.    BACKGROUND

      In    his    amended      pleading,        Plaintiff   alleges    that:   (1)

Defendant      Mount      Laurel        Police     Department     maintained     an

unconstitutional practice and failed to train its officers to not

use excessive force [Id. at 5]; (2) An unnamed Mount Laurel Police

Chief,     Captain,      and     Lieutenant        (“Supervisory       Defendants”)

maintained an unconstitutional practice and failed to train its

officers to not use excessive force [Id. at 6–8]; (3) Defendant

Amaro (first name not provided), an officer with the Mount Laurel

Police Department, choked Plaintiff and used force to takedown

Plaintiff before handcuffing him [Id. at 9]; (4) Defendants William

Baskay     (“Baskay”),         Matthew     Dill     (“Dill”),     Joshua    Treusch

(“Treusch”), Christopher O’Prandy (“O’Prandy”), and Glen Horay

(“Horay”), all officers with the Mount Laurel Police Department,

physically beat Plaintiff while he was handcuffed and laying on

the   ground      [Id.   at    9–11];    and     (5) Defendants    Christian    and

Rutkowski (first names not provided), both officers with the Mount

Laurel Police Department, failed to intervene and stop the other

officers from physically beating Plaintiff. [Id. at 12–13.]

      These claims arise from Plaintiff’s November 18, 2019 arrest.

According to the Amended Complaint, several Mount Laurel Police

officers--     namely,        Defendants    Amaro,     Baskay,    Dill,    Treusch,

O’Prandy, and Horay-- approached Plaintiff at a Burlington County

hotel. [Docket No. 6 at 15.] Although the Amended Complaint does

                                           2
not clearly identify where this interaction began, Plaintiff’s

account suggests that it occurred outdoors, in front of the hotel.

      Similarly, the Amended Complaint does not clearly explain how

this encounter escalated. Plaintiff does, however, allege that

Defendant Amaro choked Plaintiff and forcibly took him to the

ground before handcuffing him. [Id. at 9.] More specifically,

Plaintiff claims that Defendant Amaro “grabbed [P]laintiff and

brutally yoked [him] around [his] neck and body and slammed [him]

on the pavement,” before forcibly handcuffing Plaintiff. [Id.] At

this point, Plaintiff contends, Defendants Baskay, Dill, Treusch,

O’Prandy, and Horay “approached [P]laintiff while [he] was laying

handcuffed on the ground and punched and kicked [him] in the head,

neck, body and legs.” [Id. at 9–11.] According to Plaintiff,

Defendants physically “beat [him] beyond recognition . . . to the

point where he had . . . blood on his brain.”1 [Id. at 9.] Plaintiff

further alleges that Defendants Christian and Rutowski “just stood

by,” failing to intervene and stop their fellow officers, resulting

in more severe injuries. [Id. at 15.] Such injuries, Plaintiff

claims,   include    “constant     headaches,    blurry    vision,    loss   of




1     The Court takes notice that Plaintiff has not alleged that he went to the
hospital in the wake of this incident. Moreover, these are very serious
allegations that Plaintiff has made under penalty of perjury. Although discovery
will bear out the truth, for the purposes of the Complaint, this Court will
assume that the facts as Plaintiff alleges are true. If, however, they are found
to be fabricated, Plaintiff will be subject to prosecution.

                                       3
concentration, anxiety towards police officers, injured cervical,

injured lumbar, and injured leg.” [Id. at 15–16.]

II.   LEGAL STANDARDS

      A complaint filed by a litigant proceeding in forma pauperis

is subject to sua sponte dismissal by the Court if the case is

frivolous, malicious, or fails to state a claim upon which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B). In determining the

sufficiency of a pro se complaint, the Court must be mindful to

construe it liberally in favor of the pro se party. Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007). Nevertheless, “pro se litigants

still must allege sufficient facts in their complaints to support

a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d

Cir. 2013) (internal citation omitted). “The legal standard for

dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).”

Schreane v. Seana, 506 F.App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

      To survive a court’s sua sponte screening, a complaint must

allege “sufficient factual matter to show that the claim is

facially plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

                                 4
Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d

Cir. 2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. ANALYSIS

        Plaintiff asserts unique theories of liability against the

Mount        Laurel   Police     Department,       the   unnamed   Supervisory

Defendants, and the eight Individual Defendants respectively.

Nevertheless, Plaintiff’s claims arise under 42 U.S.C. § 1983.

§ 1983 provides that:

        Every person who, under color of any statute, ordinance,
        regulation, custom, or usage, of any State or Territory
        or the District of Columbia, subjects, or causes to be
        subjected, any citizen of the United States or other
        person   within   the  jurisdiction    thereof  to   the
        deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to
        the party injured in an action at law, suit in equity,
        or other proper proceeding for redress[.]

42 U.S.C. § 1983.

        To    establish   a    claim   under   §   1983,   “a   plaintiff   must

demonstrate a violation of a right protected by the Constitution

or laws of the United States that was committed by a person acting

under the color of state law.” Nicini v. Morra, 212 F.3d 798, 806

(3d Cir. 2000). The Court begins its analysis of a plaintiff’s

§ 1983 claims by identifying “the exact contours of the underlying

                                         5
right said to have been violated,” and determining “whether the

plaintiff has alleged a deprivation of a constitutional right at

all.” Id. (quoting County of Sacramento v. Lewis, 523 U.S. 833,

841 (1998)).

     Here, Plaintiff alleges that Defendants violated his rights

under the Fourth Amendment of the United States Constitution. The

Fourth Amendment provides, in part, that “[t]he right of the people

to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated.” U.S.

Const. amend. IV. As relevant here, an “excessive force claim under

§ 1983 arising out of law enforcement conduct is based on the

Fourth Amendment’s protection from unreasonable seizures of the

person. . . . A cause of action exists under § 1983 when a law

enforcement officer uses force so excessive that it violates the

Fourth    and   Fourteenth   Amendments   to   the   United   States

Constitution.” Groman v. Township of Manalapan, 47 F.3d 628, 633-

34 (3d Cir. 1995).

     A.    Bell-Parnell’s Claims Against the Mount Laurel Police
           Department

     The Court will dismiss Plaintiff’s claims against the Mount

Laurel Police Department. Plaintiff alleges that the Mount Laurel

Police Department violated § 1983 by improperly training and

supervising its officers [Docket No. 6 at 5], and maintaining an

unconstitutional practice of discriminating against minorities,


                                 6
with a propensity for violence towards those individuals. [Id. at

15.] But a plaintiff cannot assert a § 1983 claim against a police

department because, although municipalities and townships may be

liable under § 1983, a police department is “merely an arm of the

Township” in which it is located. Padilla v. Township of Cherry

Hill, 110 F.App’x 272, 278 (3d Cir. 2004), overruled on other

grounds by Pearson v. Callahan, 555 U.S. 223 (2009). Accordingly,

the Court will dismiss Plaintiff’s § 1983 claims against the Mount

Laurel Police Department with prejudice.

       B.   Bell-Parnell’s   Inferred   Claims   Against    Mount   Laurel
            Township

       The Court cannot infer a sufficient § 1983 claim against the

Mount Laurel Township. As noted above, courts construe pro se

complaints liberally. See Erickson, 551 U.S. at 93–94. According

to this principle, the Court will ordinarily interpret a pro se

complaint to state a § 1983 claim against a municipality, even

where a plaintiff failed to name that municipality as a defendant

but has otherwise sufficiently alleged a § 1983 claim against an

arm of that municipality. See Mikhaeil v. Santos, 646 F.App’x 158,

160 (3d Cir. 2016) (giving a pro se litigant the benefit of

“construing [the] complaint liberally to allege a claim against

[the    municipality]”   where   the    plaintiff   named    the    police

department as a defendant). The Court will not do so here, however,




                                   7
because Plaintiff has not otherwise stated a valid § 1983 claim

against Mount Laurel Township.

            1.   Unconstitutional Practice Claim

     The Court will dismiss Plaintiff’s unconstitutional practice

claim because the Amended Complaint does not sufficiently identify

the specific custom or policy that is allegedly unconstitutional.

To assert a plausible claim under § 1983, a plaintiff “must

identify [the] custom or policy and specify what exactly that

custom or policy was” to survive a court’s sua sponte dismissal

screening. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir.

2009). A “policy” arises when a decision-maker possessing final

authority   issues   an    official   proclamation,     policy,   or   edict.

Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986). A custom

is an act “that has not been formally approved by an appropriate

decisionmaker,” but that is “so widespread as to have the force of

law.” Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 584 (3d

Cir. 2003) (quoting Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397,

404 (1997)).

     Bell-Parnell has failed to identify a Mount Laurel Township

custom or policy that would provide a basis for liability under

§ 1983. Instead, he baldly asserts that Mount Laurel maintains “an

unconstitutional     and   unwritten”     policy   of   discrimination   and

violence against minorities. [Docket No. 6 at 15.] But Plaintiff

fails to set out any specific facts about the unconstitutional

                                      8
policy   that     he   alleges    the    Mount    Laurel    Police   Department

maintains.    Such     conclusory      allegations   will   not    suffice.   See

Iqbal, 556 U.S. at 678; Fowler, 578 F.3d at 210 (stating that a

complaint must allege “sufficient factual matter to show that the

claim is facially plausible”).

     Therefore, the Court finds that Plaintiff has failed to state

a plausible unconstitutional practice claim against Mount Laurel

Township.

             2.    Failure to Train Claim

     Plaintiff’s second claim against Mount Laurel Township-- that

the Township failed to train its officers-- will likewise be

dismissed. A policy, for purposes of § 1983, can arise from “a

local government’s decision not to train certain employees about

their legal duty to avoid violating citizens’ rights.” Connick v.

Thompson,    563     U.S.   51,   61    (2011).   But   “[a]      municipality’s

culpability for a deprivation of rights is at its most tenuous

where a claim turns on a failure to train.” Id. (citing Oklahoma

v. Tuttle, 471 U.S. 808, 822–23 (1985)). When a plaintiff alleges

“a failure to train or supervise municipal employees, liability

under section 1983 requires a showing that the failure amounts to

‘deliberate indifference’ to the rights of persons with whom those

employees will come into contact.” Carter v. City of Philadelphia,

181 F.3d 339, 357 (3d Cir. 1999). Deliberate indifference “is a

stringent standard of fault, requiring proof that a municipal actor

                                         9
disregarded a known or obvious consequence of his action.” Thomas

v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014).

     Typically, “‘[a] pattern of similar constitutional violations

by untrained employees’ is necessary ‘to demonstrate deliberate

indifference for purposes of failure to train.’” Id. (quoting

Connick, 563 U.S. at 61). A “pattern of violations” will put a

municipality on notice that a new program is necessary. Id. Without

notice that a course of training is deficient, however, there can

be no deliberate indifference. Id. In contrast, policymakers’

“continued adherence to an approach that they know or should know

has failed to prevent tortious conduct by employees . . . may

establish . . . the ‘deliberate indifference’ necessary to trigger

municipal liability.” Bd. of Comm’s v. Brown, 520 U.S. 397, 407

(1997). Finally, “‘the identified deficiency in a city’s training

program must be closely related to the ultimate injury;’ or in

other words, ‘the deficiency in training [must have] actually

caused’ the constitutional violation.” Thomas, 749 F.3d at 222

(quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989).

     Plaintiff’s Amended Complaint does not allege a pattern of

constitutional   violations   ordinarily   required   to   establish   a

failure to train claim. See Thomas, 749 F.3d at 222. Instead,

Plaintiff’s failure to train claim stems only from his own arrest.




                                 10
     The Supreme Court has recognized that a plaintiff may not

always need to identify a pattern to sustain a failure to train

claim:

     [I]n a narrow range of circumstances, a violation of
     federal rights may be a highly predictable consequence
     of a failure to equip law enforcement officers with
     specific tools to handle recurrent situations. The
     likelihood that the situation will recur and the
     predictability that an officer lacking specific tools to
     handle that situation will violate citizens’ rights
     could justify a finding that policymakers’ decision not
     to train the officer reflected “deliberate indifference”
     to the obvious consequence of the policymakers’ choice
     — namely, a violation of a specific constitutional or
     statutory right.

Bd. of Comm’rs, 520 U.S. at 409.

     The Court finds that Plaintiff has not met this burden.

Plaintiff has failed to allege sufficient facts to establish a

plausible claim that Mount Laurel Township can be liable for

failure to train its employees. Plaintiff asserts, in conclusory

language, that Mount Laurel Township maintains an unconstitutional

policy of failing to train police officers not to use excessive

force. But Plaintiff does not offer any additional examples of

officers   violating   citizens’   rights,   the   Officers’   allegedly

insufficient training, or any facts that would support a finding

of a deficiency in the Officers’ training. Therefore, the Court

finds that Plaintiff has failed to state a claim against Mount

Laurel Township.




                                   11
        C.     Bell-Parnell’s Claims Against Supervisory Defendants

        Plaintiff asserts a supervisory liability claim under § 1983

against      the    Supervisory      Defendants:        the    unnamed     Mount    Laurel

Police Chief, Mount Laurel Police Captain, and Mount Laurel Police

Lieutenant.        [Docket     No.    6    at   6–8.]    The       Court   will    dismiss

Plaintiff’s claims against the Supervisory Defendants because

supervisory liability cannot be premised on a respondeat superior

theory, as Plaintiff has alleged.

        The Third Circuit has recognized “two general ways in which

a supervisor-defendant may be liable for unconstitutional acts

undertaken         by   subordinates[:]”          (1)    liability         based    on    an

establishment of policies, practices or customs that directly

caused the constitutional violation; and (2) personal liability

based     on   the      supervisor        participating       in    the    violation      of

Plaintiff’s        rights,     directing        others    to    violate      Plaintiff’s

rights, or having knowledge of and acquiescing to a subordinate’s

conduct. Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d

Cir. 2014); see also Doe v. N.J. Dep’t of Corr., No. 14-5284, 2015

U.S. Dist. LEXIS 69569, 2015 WL 3448233, at *9 (D.N.J. May 29,

2015).

        Having reviewed Plaintiff’s Amended Complaint, it appears

that Plaintiff has simply named every Mount Laurel police officer

who   potentially        had   some       supervisory    responsibility           over   the

officers on the scene of the incident which gives rise to this

                                             12
cause of action. The Third Circuit has repeatedly held that a

plaintiff     cannot   establish     §    1983    liability    on        a    respondeat

superior theory. See, e.g., Chavarriaga v. N.J. Dep’t of Corr.,

806 F.3d 210, 222 (3d Cir. 2015). Yet Plaintiff’s allegations

attempt to bypass this limitation and hold some of the Supervisory

Defendants liable solely for supervising the officers who were

present at the scene.

     Moreover, Plaintiff fails to make any factual allegations

against these officers beyond arguing that they “should have known

that [Individual Defendants] . . . of the M[ount] Laurel Police

Department [were] unfit to serve.” [Docket No. 6 at 6–8.] Plaintiff

has neither alleged actions that directly caused the Individual

Defendants’     purported   constitutional          violations,          nor       alleged

participation in or acquiescence to the Individual Defendants’

actions towards Plaintiff.

     Similar to his original Complaint [see Docket No. 1 at 4–5],

Plaintiff     merely   recites     the    exact   same      bare    and       conclusory

allegations--     that   the     Supervisory       Defendants       maintained          an

unconstitutional       practice     and       failed   to     train          subordinate

officers--    against    each     Supervisory      Defendant       in        his   Amended

Complaint. [See Docket No. 6 at 6–8.] Plaintiff has repeatedly

failed   to    establish    any    connection       between        the       Supervisory

Defendants and the purported constitutional violations in this



                                         13
action. As such, this Court finds that Plaintiff has failed to

state a claim against Supervisory Defendants.2

        D.   Bell-Parnell’s Claims Against the Individual
             Defendants

             1.      Defendant Amaro

        Plaintiff alleges that Defendant Amaro “grabbed [P]laintiff

and brutally yoked [him] around [his] neck and body and slammed

[him] on the pavement,” before forcibly handcuffing Plaintiff.

[Docket No. 6 at 9.] Such an allegation, construed liberally, is

sufficient to permit this claim to proceed because courts analyze

allegations of injuries caused by police officers under the Fourth

Amendment “reasonableness” standard. Graham v. Connor, 490 U.S.

386, 395 (1989) (“[A]ll claims that law enforcement officers have

used excessive force—deadly or not—in the course of an arrest,

investigatory stop, or other ‘seizure’ of a free citizen should be

analyzed     under    the   Fourth   Amendment     and   its     ‘reasonableness’

standard. . . .”); Watson v. Oldroyd, No. 07-3175, 2007 U.S. Dist.

LEXIS    57077,     2007    WL   2264906,    at   *4   (D.N.J.    Aug.   3,   2007)

(“[P]laintiff’s allegation that he was beaten by police officers

severely enough to require hospital treatment is sufficient to

permit [a Fourth Amendment excessive force] claim to proceed.”).

        Accepting     Plaintiff’s     allegations      that      he   suffered   an

unprovoked beating while handcuffed on the ground by Defendant


2     For the foregoing reasons, Plaintiff’s claims sounding in conspiracy fail
as well.

                                        14
Amaro as true, Plaintiff’s Fourth Amendment excessive force claim

may proceed against Defendant Amaro.

            2.   Defendants Baskay, Dill, Treusch, O’Prandy, and
                 Horay

     Plaintiff alleges that, after Defendant Amaro handcuffed him

and while he was laying on the ground, Defendants Baskay, Dill,

Treusch, O’Prandy, and Horay “punched and kicked [him] in the head,

neck, body and legs.” [Docket No. 6 at 9–11.] For the same reasons

discussed   above    with   respect   to   Defendant   Amaro,   Plaintiff’s

Fourth   Amendment    excessive   force     claim   may   proceed   against

Defendants Baskay, Dill, Treusch, O’Prandy, and Horay.

            3.   Defendants Christian and Rutkowski

     Plaintiff alleges that Defendants Christian and Rutowski

violated his constitutional rights, per § 1983, by failing to

intervene in the arresting officers’ actions and by failing to

train subordinate officers. [Docket No. 6 at 12–13.] Although a

police officer has a “duty to take reasonable steps to protect a

victim from another officer’s use of excessive force,” that officer

is “only liable if there is a realistic and reasonable opportunity

to intervene.” Smith v. Mensinger, 293 F.3d 641, 651 (3d Cir.

2002). Here, Plaintiff has alleged that Defendants Christian and

Rutkowski “had ample opportunity to [intervene].” [Docket No. 6 at

12–13.] A conclusory allegation of this kind cannot stand. As such,




                                      15
Plaintiff’s     failure    to   intervene      claims       against   Defendants

Christian and Rutowski are dismissed without prejudice.

IV.   CONCLUSION

      For the reasons stated above, IT IS on this 8th day of July

2021, hereby

      ORDERED that the Amended Complaint [Docket No. 6] shall be

filed; and it is further

      ORDERED that, pursuant to 28 U.S.C. § 1915(b), the Clerk of

Court shall serve a copy of this Order by regular mail upon the

Attorney General of the State of New Jersey and the Mount Laurel

Police Department; and it is further

      ORDERED that the excessive force claims against Defendants

Amaro, Baskay, Dill, Treusch, O’Prandy, and Horay, arising out of

incidents alleged in the Complaint to have occurred on November

18, 2019 [Docket No. 6], may proceed; and it is further

      ORDERED    that     the   claims      against   Mount     Laurel    Police

Department are dismissed with prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915A(b)(1); and it is further

      ORDERED that the claims against the Supervisory Defendants

and   Defendants   Christian     and   Rutkowski      are    dismissed   without

prejudice for failure to state a claim, pursuant to 28 U.S.C. §

1915A(b)(1); Plaintiff is granted leave to file a Second Amended

Complaint within 30 days of the date of entry of this Order, if he

can allege additional facts in support of the dismissed claims; in

                                       16
addition, Plaintiff’s Second Amended Complaint, if he chooses to

file one, will replace his original Complaint, and Plaintiff must

therefore reallege the excessive force claims that the Court

permitted to proceed, if Plaintiff wishes to proceed with those

claims; and it is further

        ORDERED that Plaintiff’s Motion to Appoint Counsel [Docket

No. 2] is DENIED without prejudice to its refiling; Plaintiff may

refile    such   motion   after   Defendants   respond   to   his   Amended

Complaint, and only if Plaintiff can identify specifically why

counsel is necessary; and it is further

        ORDERED that the Clerk of the Court shall serve Plaintiff

with copies of this Order and the accompanying Opinion via regular

mail.



                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                     17
